Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding Claim 1, Oaks “Fundamentals of Electric Actuator Control” discloses to
control a valve actuator motor, determine when the valve has reached the open or closed position: (Position sensing: Col. 1, lines 45-47 through Col. 2, lines 1- 3, where position sensing is primarily needed to determine when the valve has reached the open or closed end of travel so the motor can be de-energized, e.g., position sensing corresponds to receiving current position from position sensor);

Oaks discloses (Torque Sensing, Col. 3, lines 1-14, where torque sensing is needed to limit the output torque of the actuator. The torque-sensing switch is commonly called a torque switch, and several methods of sensing are used. The most widely used method is to measure the actuator output torque by determining the axial movement of the actuator’s sliding worm gear, which compresses springs. The axial movement is converted to a rotary movement, which trips a switch. That same rotary movement can also drive an encoder).
Oaks uses the term torque, the force applied to a rotation of the valve, and Nousiainen (US Pub.2013/0110418) describes the effort to turn a valve in a pressure difference used to activate the valve actuator that causes the valve to overcome the forces necessary to turn the valve (e.g. the friction forces in paragraph [0065]). 

Also, Nousiainen discloses a diagnostics system that may also store at least one reference signature graph which the subsequent graph(s) can be compared with, e.g. a valve signature graph determined at the initial startup of the control valve (Fig. 7, para [0070]) and determining the updated valve signature graph of the control valve for any desired period of time based on the time-stamped processed position (para [0017] and [0068]).

Junk (US Pub.2017/0184215) discloses to determine the actuator pressure is between two fixed values, minimum actuator pressure and maximum actuator pressure (para [0054]).

The prior art of record does not teach or fairly suggest the steps of tracking the highest force value that had been applied by the actuator to the valve at each position point by the replacing the previous force value for the current position with the current force value for the current position in the memory device in response to determining that the current force value for the current position exceeds the previous force value for the current position, i.e. determining that a new value has become the highest force value and recording that in place of the previous highest force value (in combination with the other recited limitations).

The Claims 12 and 20 comprises the similar limitations.

Claims 2-11 and 13-19 are allowed due to their dependency on claims 1 and 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/KALERIA KNOX/
Examiner, Art Unit 2857

/ANDREW SCHECHTER/
Supervisory Patent Examiner, Art Unit 2857